Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAIL ACTION
Priority
This application claims priority to U.S provisional Patent Application No. 63043649, filed on 6/24/2020 and 63139099, filed on 1/19/2021, is hereby incorporated by references.


Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 6/24/2021 and 10/04/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claim 15 is objected to because of the following informalities:  the additional “that the” the second row should be removed.  Appropriate correction is required.
Claim 17-18 are objected to because of the following informalities:  the additional “wherein the” the first row should be removed.  Appropriate correction is required
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

35 U.S.C. 101 requires that a claimed invention must fall within one of the four eligible categories of invention (i.e. process, machine, manufacture, or composition of matter) and must not be directed to subject matter encompassing a judicially recognized exception as interpreted by the courts.  MPEP 2106.  The four eligible categories of invention  include: (1) process which is an act, or a series of acts or steps, (2) machine which is an concrete thing, consisting of parts, or of certain devices and combination of devices, (3) manufacture which is an article produced from raw or prepared materials by giving to these materials new forms, qualities, properties, or combinations, whether by hand labor or by machinery, and (4) composition of matter which is all compositions of two or more substances and all composite articles, whether they be the results of chemical union, or of mechanical mixture, or whether they be gases, fluids, powders or solids.  MPEP 2106(I).
Claims 20 is rejected under 35 U.S.C. 101 as not falling within one of the four statutory categories of invention because the broadest reasonable interpretation of the instant claims in light of the specification encompasses transitory signals.  But, transitory signals are not within one of the four statutory categories (i.e. non-statutory subject matter).  See MPEP 2106(I).   However, claims directed toward a non-transitory computer readable medium may qualify as a manufacture and make the claim patent-eligible subject matter.  MPEP 2106(I).  Therefore, amending the claims to recite a “non-transitory computer-readable storage medium” would resolve this issue.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 7-8, 14-15 and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Klein (US 20180211115 A1) in view of Elliott et al (US 6965294 B1)
             Regarding claim 1 and 19-20, Klein discloses a computing system [e.g. FIG. 1; property security system] for monitoring a secure area [e.g. security operations for an area], the computing system comprising: one or more processors [e.g. FIG. 1 and 4; processors], the one or more processors instantiating an Artificial Intelligence (Al) module [e.g. FIG. 4; [0032]; API that uses machine learning or artificial neural networks for detecting or recognizing object]; one or more computer-readable storage devices [e.g. memory] having stored thereon computer- executable instructions [e.g. [0046-0047]; executable instructions] that are structured such that, when executed by the one or more processors, cause the computing system to perform the following: receive one or more video inputs [e.g. FIG. 5; 504; video stream] from one or more image capture devices [e.g. cameras] that are located in a secured area [e.g. the cameras and the sensors are located within the property perimeter]; analyze, by the Al module, the received one or more video inputs [e.g. 506]; based on the analysis, determine if an unauthorized occupant or unauthorized object is located in the secured area or if an unauthorized activity is being performed in the secured area [e.g. abnormal conditions]; generate one or more event notifications [e.g. e.g. FIG. 5; 516; triggering alarm] when it is determined that the unauthorized occupant or the unauthorized object is located in the secured area or that the unauthorized activity is being performed in the secured area; and take one or more actions [e.g. FIG. 5; 518; transmitting alerts and notifications to a network connected device] to increase the security of the secured area [e.g. reduce an existing risk].
            It is noted that Klein differs to the present invention in that Klein fails to explicitly disclose the secured area is a workplace.
            However, Elliott teaches the well-known concept of a security system [e.g. FIG. 1 and 2; a workplace security system] for a workplace [e.g. FIG. 2; an office].
             It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the security system disclosed by Klein to exploit the well-known concept of a workplace security technique taught by Elliott as above, in order to provide enhanced security and safety of the workplaces [See Elliott; column 20, lines 32-40].
             Regarding claim 2, Klein and Elliott further disclose receiving one or more sensor inputs from one or more sensor devices that are located in the secured workspace [e.g. Klein: FIG. 1 and 4; sensor data stream; Elliott: FIG. 1-2; sensors in a workplace]; and analyze, by the Al module, the received sensor inputs, the analyzed sensor inputs being used in the determination of if the unauthorized occupant or the unauthorized object is located in the secured workspace or if the unauthorized activity is being performed in the secured workspace [e.g. Klein: FIG. 4-5].  
             Regarding claim 3, Klein and Elliott further disclose the computing system includes a device that is configured to receive the one or more sensor inputs or to transmit one or more signals to the one or more sensor devices [e.g. Klein: FIG. 1 and 4; sensor data stream; Elliott: FIG. 1-2; sensors in a workplace].  
             Regarding claim 4, Klein and Elliott further disclose the analysis performed by the Al module comprises analysis using one or more of an object detection model class [e.g. Klein: FIG. 1 and 4-5; object detection], an identity detection model class, an activity detection model class, or a privacy protection model class, wherein each model class comprises one or more models.  
             Regarding claim 7, Klein and Elliott further disclose the object detection model class comprises an object detection model [e.g. Klein: FIG. 1 and 4-5; object detection], the object detection model determining if the unauthorized object is located in the secure workspace [e.g. Klein:  FIG. 5].  
             Regarding claim 8, Klein and Elliott further disclose the identity detection model class comprises a facial recognition model [e.g. Klein: [0032]; facial recognition].  
             Regarding claim 14, Klein and Elliott further disclose the one or more event notifications are provided to a remote client computing system [e.g. Klein: FIG. 5; 518; transmitting alerts and notifications to a network connected device], the remote client computing system being configured to provide instructions to the computing system in response to receiving the one or more event notifications, the instructions specifying the one or more actions to increase the security of the secured workspace [e.g. Klein: FIG. 5; Elliott: FIG. 1-2; lock a door].  
             Regarding claim 15, Klein and Elliott further disclose the one or more one or more actions to increase the security of the secured workspace are taken in response to the AI module determining that the that the unauthorized occupant or the unauthorized object is located in the secured workspace or that the unauthorized activity is being performed in the secured workspace [e.g. Klein: FIG. 5; Elliott: FIG. 1-2].  
             Regarding claim 17, Klein and Elliott further disclose one or more one or more actions to increase the security of the secured workspace comprises locking a door of the secured workspace so that the secure workspace is no longer accessible [e.g. Klein: FIG. 5; Elliott: FIG. 7 and 10; locking the door if proper access authentication does not occur].
             Regarding claim 18, Klein and Elliott further disclose one or more one or more actions to increase the security of the secured workspace comprises sounding an alarm [e.g. Klein: FIG. 5; Elliott: FIG. 3 and 10; sound alarm].
Claim(s) 5-6 and 9-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Klein (US 20180211115 A1) in view of Elliott et al (US 6965294 B1) and CHAN et al (US 20200285856 A1).
             Regarding claim 5, Klein and Elliott further disclose the activity detection model class or the identity detection model class determining if the unauthorized occupant is located in the secure workspace or if the unauthorized activity is being performed in the secured workspace [e.g. Klein: FIG. 4-5; Elliott: FIG. 1-3], but Klein and Elliott fail to disclose a human pose estimation model.
              However, CHAN teaches the well-known concept of a human pose estimation model, the human pose estimation model [e.g. [0027]; AI to detect poses].  
             It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the security system disclosed by Klein to exploit the well-known concept of a workplace security technique taught by Elliott and well-known artificial intelligence (AI) video analytics and image processing technique taught by CHAN as above, in order to provide enhanced security and safety of the workplaces [See Elliott; column 20, lines 32-40] and high accuracy and low false object detection [See CHAN; abstract].
             Regarding claim 6, Klein, Elliott and CHAN further disclose the human pose estimation model comprises key point or key area tracking that at least determines a number of occupants of the secured workspace or determines an activity of an occupant or object in the secured workspace [e.g. Klein: FIG. 4-5; Elliott: FIG. 1-3; CHAN; poses detection, human tracking, and crowd counting].  
             Regarding claim 9, Klein, Elliott and CHAN further disclose the privacy protection model class comprises a privacy protection model that identifies a body part of an occupant of the secured workspace for blurring or pixilation or a privacy protection model that identifies an object or a part of an object in the secured workspace for blurring or pixilation [e.g. Klein: FIG. 4-5; facial recognition; Elliott: FIG. 1-3; workspace security; CHAN; enhancement of a blurring image for object detections].  
             Regarding claim 10, Klein, Elliott and CHAN further disclose the analysis performed by the Al module comprises rendering the received one or more video inputs into one or more of a raw video output [e.g. Klein: FIG. 4-5; displaying images; Elliott: FIG. 1-3 and 11-12; workspace security and displaying video or image formats; CHAN; FIG. 3 and 6], an Al overlay video output, an AI-only video output, or a privacy protection video output, the rendered one or more of the raw video output, the Al overlay video output, the AI-only video output, and privacy protection video output being included as part of the one or more event notifications, the privacy protection video output being determined by one or more privacy protection models [e.g. Klein: FIG. 4-5; facial detections; Elliott: FIG. 1-3 and 11-12; workspace security and displaying video or image formats; CHAN; poses detections].  
             Regarding claim 11, Klein, Elliott and CHAN further disclose the Al module determines which of the raw video output, the AI overlay video output, the Al-only video output, and the privacy protection video output to include in the one or more event notifications based on one or more legal requirements relating to privacy and security of information particular to a geographic location [e.g. Klein: FIG. 4-5; Elliott: FIG. 1-3 and 11-12; workspace security and displaying video or image formats; CHAN; video tagged with location information; recognizing an object’s geolocation].  
Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Klein (US 20180211115 A1) in view of Elliott et al (US 6965294 B1), CHAN et al (US 20200285856 A1) and Foster (US 20130017812 A1).
             Regarding claim 12, Klein, Elliott and CHAN further disclose the one or more event notifications are provided to a remote client computing system an alarm if the unauthorized occupant or the unauthorized object is located in the secured workspace or if the unauthorized activity is being performed in the secured workspace [e.g. Klein: FIG. 4-5; Elliott: FIG. 1-3 and 11-12; workspace security], but Klein, Elliott and CHAN fail to disclose the detail of remote client computing system.
             However, Foster teaches the well-known concept of the remote client computing system being configured to further analyze the one or more event notifications to confirm if the unauthorized occupant or the unauthorized object is located in the secured workspace or if the unauthorized activity is being performed in the secured workspace [e.g. FIG. 1-2 and 6; the resident confirms if the visitor is authorized to enter the house].  
             It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the security system disclosed by Klein to exploit the well-known concept of a workplace security technique taught by Elliott and well-known artificial intelligence (AI) video analytics, image processing technique taught by CHAN and the well-known remote access technique for a security system taught by Foster as above, in order to provide enhanced security and safety of the workplaces [See Elliott; column 20, lines 32-40], high accuracy and low false object detection [See CHAN; abstract] and improved security of the buildings [See Foster; [0075]].
Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Klein (US 20180211115 A1) in view of Elliott et al (US 6965294 B1) and Gupta et al (US 20120274776 A1).
             Regarding claim 13, Klein and Elliott further disclose the analysis performed by the AI modules [e.g. Klein: FIG. 4-5; Elliott: FIG. 1-3 and 11-12; workspace security], but Klein and Elliott fail to explicitly disclose the detail of the modules.
             However, Gupta teaches the well-known concept of the analysis performed by the AI module comprises determining if the one or more image capture devices have been tampered with [e.g. detecting tampering of the camera by a scene model a background model].  
             It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the security system disclosed by Klein to exploit the well-known concept of a workplace security technique taught by Elliott and well-known detecting tampering of a camera technique taught by Gupta as above, in order to provide enhanced security and safety of the workplaces [See Elliott; column 20, lines 32-40] and improved the tolerance of a camera network system to such tampering attacks [See Gupta; [0009]].
Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Klein (US 20180211115 A1) in view of Elliott et al (US 6965294 B1) and Cavanaugh (US 20150121506 A1).
             Regarding claim 16, Klein and Elliott further disclose the one or more one or more actions to increase the security of the secured workspace [e.g. Klein: FIG. 4-5; Elliott: FIG. 1-3 and 11-12; workspace security], but Klein and Elliott fail to explicitly disclose the detail of the action.
             However, Cavanaugh teaches the well-known concept of deactivating one or more computing systems located in the secured workspace or disabling network access to the one or more computing systems located in the secured workspace [e.g. FIG. 1 and 8; [0138]; disable network access].  
             It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the security system disclosed by Klein to exploit the well-known concept of a workplace security technique taught by Elliott and well-known data accessing technique taught by Cavanaugh as above, in order to provide enhanced security and safety of the workplaces [See Elliott; column 20, lines 32-40] and a fixed or mobile computing device in an environment with varying and changing levels of trust, security and application/data authenticated access [See Cavanaugh; [0006]].
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure
Ho et al (US 20160307380 A1).
Lin et al (US 20210365343 A1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHUBING REN whose telephone number is (571)272-2788. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on 571-2727383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZHUBING REN/Primary Examiner, Art Unit 2483